UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________
ROBERT TOMASSINI, on behalf of
himself and others similarly situated,

                                   Plaintiff,
      vs.                                                  3:14-cv-1226
                                                           (MAD/DEP)
FCA US LLC,

                              Defendant.
____________________________________________

APPEARANCES:                                    OF COUNSEL:

LAW OFFICES OF ELMER                            ELMER ROBERT KEACH, III, ESQ.
ROBERT KEACH III, P.C.
One Pine West Plaza
Suite 109
Albany, New York 12205
Attorneys for Plaintiff

PARKER WAICHMAN LLP                             JORDAN L. CHAIKIN, ESQ.
27300 Riverview Center Boulevard                DANIEL C. CALVERT, ESQ.
Suite 103
Naples, Florida 34134
Attorneys for Plaintiff

MIGLIACCIO & RATHOD LLP                         JASON S. RATHOD, ESQ.
412 H Street Northeast                          NICHOLAS A. MIGLIACCIO, ESQ.
Washington, District of Columbia 20002
Attorneys for Plaintiff

WHITFIELD BRYSON &                              GARY E. MASON, ESQ.
MASON, LLP                                      JENNIFER S. GOLDSTEIN, ESQ.
1625 Massachusetts Ave., NW, Suite 605
Washington, District of Columbia 20036
Attorneys for Plaintiff

KANTROWITZ, GOLDHAMMER &                        GARY S. GRAIFMAN, ESQ.
GRAIFMAN, P.C.                                  JAY I. BRODY, ESQ.
747 Chestnut Ridge Road, Suite 200
Chestnut Ridge, New York 10977
Attorneys for Plaintiff

POPE, SCHRADER & POPE, LLP                      ALAN J. POPE, ESQ.
2 Court Street, 4th Floor
P.O. Box 510
Binghamton, New York 13902
Attorneys for Defendant

THOMPSON COBURN LLP                                    SHARON B. ROSENBERG, ESQ.
One US Bank Plaza                                      KATHY A. WISNIEWSKI, ESQ.
St. Louis, Missouri 63101                              STEPHEN A. D'AUNOY, ESQ.
Attorneys for Defendant

Mae A. D'Agostino, U.S. District Judge:

                            MEMORANDUM-DECISION AND ORDER

                                         I. INTRODUCTION

         On September 8, 2014, Plaintiff Robert Tomassini commenced this putative class action in

state court, and Defendant FCA US LLC ("Chrysler") removed to the Northern District of New

York on October 8, 2014. See Dkt. No. 1. On August 6, 2018, this Court denied Plaintiff's

motion for class certification and denied its evidentiary motion as moot. See Dkt. No. 228.

Plaintiff filed the instant motion for reconsideration on August 20, 2018. See Dkt. No. 230. In

the alternative, Proposed Intervenor Thomas Hromowyk moves to intervene and amend the

complaint.1 For the reasons set forth below, the motion for reconsideration is denied.

                                         II. BACKGROUND

         The Court assumes the parties' familiarity with the background of this case and otherwise

adopts its previous rendition of the facts contained in the Memorandum-Decision and Order

entered August 6, 2018. See Dkt. No. 228.

                                          III. DISCUSSION

         Local Rule 7.1(g) provides as follows, in pertinent part:



         1
             The Court will address the alternative relief in a separate Memorandum-Decision and
Order.
                                                   2
               Motion for Reconsideration. Unless Fed. R. Civ. P. 60 otherwise
               governs, a party may file and serve a motion for reconsideration or
               reargument no later than FOURTEEN DAYS after the entry of the
               challenged judgment, order, or decree.

N.D.N.Y. L.R. 7.1(g).

       The standards for motions for reconsideration under local district court rules are very

similar to those used for motions to reconsider under Rule 60(b). See McAnaney v. Astoria Fin.

Corp., No. 04-cv-1101, 2008 WL 222524, *3 (E.D.N.Y. Jan. 25, 2008) (discussing standards).

"'In order to prevail on a motion for reconsideration, the movant must satisfy stringent

requirements.'" Id. (quoting C-TC 9th Ave. P'ship v. Norton Co., 182 B.R. 1, 2 (N.D.N.Y. 1995)).

As under the federal rules, the local rule "'recognizes only three possible grounds upon which

motions for reconsideration may be granted; they are (1) an intervening change in controlling law,

(2) the availability of new evidence not previously available, or (3) the need to correct a clear

error of law or prevent manifest injustice.'" Maye v. New York, No. 1:10-cv-1260, 2011 WL

4566290, *2, n.6 (N.D.N.Y. Sept. 29, 2011) (quoting In re C-TC 9th Ave. P'ship, 182 B.R. at 3);

see also Delaney v. Selsky, 899 F. Supp. 923, 925 (N.D.N.Y. 1995). A motion for reconsideration

is not "an opportunity for a losing party to advance new arguments to supplant those that failed in

the prior briefing of the issue." Drapkin v. Mafco Consol. Group, 818 F. Supp. 2d 678, 697

(S.D.N.Y. 2011) (quotation and citations omitted).

       "[A] motion to reconsider should not be granted where the moving party seeks solely to

relitigate an issue already decided." Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir.

1995). Relief under Rule 60 is considered "extraordinary judicial relief[.]" Nemaizer v. Baker,

793 F.2d 58, 61 (2d Cir. 1986). For that reason, the motion will generally be denied unless the

moving party can show that the court overlooked facts or controlling law that "might reasonably

be expected to alter the conclusion reached by the court." Shrader, 70 F.3d at 257 (citations
                                                  3
omitted). The Second Circuit has warned "that a Rule 60 motion 'may not be used as a substitute

for appeal' and that a claim based on legal error alone is 'inadequate.'" United Airlines, Inc. v.

Brien, 588 F.3d 158, 176 (2d Cir. 2009) (quotation and other citation omitted).

          Plaintiffs argues that the Court committed "clear error" in its decision to deny class

certification. Specifically, Plaintiff argues that denial of class certification because a small

portion of the proposed class members do not have standing is not consistent with Denny v.

Deutsche Bank AG, 443 F.3d 253, 263 (2d Cir. 2006). Plaintiff has marshaled neither new law

nor new facts in support of their motion for reconsideration. The Court does not find its

application of Denny to be a clear error of law. To the extent that Plaintiff believes that Denny

conflicts with the law of other circuits, it is not within the purview of this Court to resolve such

issues.

                                          IV. CONCLUSION

          After carefully reviewing the entire record in this matter, the parties' submissions and the

applicable law, and for the above-stated reasons, the Court hereby

          ORDERS that Plaintiff's motion for reconsideration is DENIED; and the Court further

          ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order on the parties in accordance with the Local Rules.

IT IS SO ORDERED.


Dated: November 8, 2018
       Albany, New York




                                                    4
